Citation Nr: 1732094	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the military from November 1966 to November 1968, including confirmed service in the Republic of Vietnam from April 1968 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing at the RO in May 2016, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issue of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

During his May 2016 hearing, the Veteran requested to withdraw his appeal for his major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the issue of entitlement to an initial disability rating in excess of 70 percent for major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

During his May 2016 hearing, the Veteran withdrew his claim for entitlement to a disability rating in excess of 70 percent for major depressive disorder.  

Since the Board had not yet issued a decision concerning that claim, the criteria are met for withdrawal of the appeal of that claim.  Id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105 (d) (2016).


ORDER

The appeal of the issue concerning entitlement to an initial disability rating in excess of 70 percent for major depressive disorder is dismissed. 


REMAND

A remand is necessary to afford the Veteran an opportunity to have a VA examination to ascertain whether his sleep apnea is related to service or a service-connected disability.  VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A  (West 2014); 38 C.F.R. §3.159 (c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, during visits to VA doctors, the Veteran reported that his sleep apnea is a result of the traumatic brain injury he sustained while in service.  In a September 2015 rating decision, the Veteran was service-connected for his traumatic brain injury with tension headaches.  In February 2016, the Veteran reported that he did research and found that traumatic brain injuries cause tinnitus and sleep apnea.  In February 2016, the Veteran also submitted a website copy of medical information that indicated sleep disturbances can be a symptom of a traumatic brain injury.  In May 2016, during his psychotherapy session, the Veteran again reported to his clinician that obstructive sleep apnea can be a result of a traumatic brain injury.  Accordingly, the Veteran's statements and research serve as an "indication that [his sleep apnea] may be associated with service or a service-connected disability" and a VA examination would help determine whether his sleep apnea is related to service or a service-connected disability.  Id. 

During the May 2016 hearing before the undersigned additional evidence was submitted, which addressed the Veteran's ability to obtain and retain substantially gainful employment.  See May 2016 hearing transcript at page 3.  This evidence included a statement from the Veteran's primary care physician at VA.  A review of the record does not reflect that this evidence has been uploaded into the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from any VA facility from which the Veteran has received treatment since September 2016.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records.

2.  Contact the representative who appeared at the hearing with the Veteran in May 2016 and/or the Veteran and request the statement from the Veteran's primary care physician at VA, which addressed the Veteran's ability to obtain and retain substantially gainful employment, and was submitted during the May 2016 hearing.

3.  Schedule the Veteran for an examination to determine whether the Veteran's sleep apnea is related to service or an in-service related disease or injury.   The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner is asked to determine:

a)  Whether it is at least as likely as not that the Veteran's sleep apnea is related to service.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his sleep apnea.  All signs and symptoms of the Veteran's sleep apnea should be reported in detail.

b)  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities caused or aggravated (i.e., caused an increase in severity of) the Veteran's sleep apnea during the period of this claim. A complete rationale for any opinion offered should be provided.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate severity of his sleep apnea (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  After the foregoing development is completed, adjudicate the claims.   If any benefit sought remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


